UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 000-52621 (Commission file number) Midas Medici Group Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 37-1532843 (State or other jurisdictionof incorporation or organization) (IRS Employer Identification No.) 445 Park Avenue, 20th Floor New York, New York 10022 (Address of principal executive offices) (212) 792-0920 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x There were 2,566,516 shares of the issuer's common stock issued and outstanding as of November 12, 2010. 1 MIDAS MEDICI GROUP HOLDINGS, INC. Index PART I. FINANCIAL INFORMATION Page Number Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations and Comprehensive Lossfor the three and nine months ended September 30, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statement of Stockholders’Deficit forthe nine months ended September 30, 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010and 2009 (Unaudited) 6 Notes toCondensedConsolidated Financial Statements(Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Reserved 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 2 Midas Medici Group Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheets September 30, 2010 (Unaudited) December 31, 2009 (Note 4) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $110,996 and $125,041, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Revolving credit facilities Deferred revenue Current portion of long-term debt Current portion of capital lease obligations Preferred stock dividends payable - stated Total current liabilities Long-term debt, less current portion Capital lease obligations, less current portion Total liabilities Commitments and contingencies Deficit: Deficit of Midas Medici Group Holdings, Inc. and Subsidiaries: Preferred stock, par value $0.001; 10,000,000 shares authorized; no shares issued as of September 30, 2010 and December 31, 2009 - - Common stock, $0.001 par value; 40,000,000 authorized; issued 2,991,516 and outstanding 2,566,516 shares at September 30, 2010; issued 2,735,516 and outstanding 2,310,516 shares at December 31, 2009 Additional paid-in capital ) Accumulated deficit ) ) Treasury stock, at cost; 425,000 shares at September 30, 2010 and December 31, 2009 ) ) Accumulated other comprehensive income Total stockholders' deficit of Midas Medici Group Holdings, Inc. and Subsidiaries ) ) Non-controlling interest ) ) Total deficit ) ) Total liabilities and deficit $ $ See the accompanying notes to unaudited condensed consolidated financial statements 3 Midas Medici Group Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Cost of services Gross margin Operating expenses: Selling, general and administrative Depreciation and amortization Total operating expenses Operating loss ) Other income (expense): Interest income 1 1 2 2 Interest expense ) Total other income (expense) Loss before income taxes ) Provision for income taxes - Net loss ) Less: Net loss attributable to the non-controlling interest Net loss attributable to common stockholders ofMidas Medici Group Holdings, Inc. and Subsidiaries ) Preferred stock dividends and dividend accretion Preferred stock stated dividends - ) - ) Preferred stock dividend accretion - ) - ) Net loss applicable to common stockholders ofMidas Medici Group Holdings, Inc. and Subsidiaries $ ) $ ) $ ) $ ) Net loss per common share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average number of common shares (basic and diluted) Comprehensive loss: Net loss $ ) $ ) $ ) $ ) Foreign currency translation (loss) gain ) ) ) Total comprehensive loss ) Comprehensive loss attributable to the non-controlling interest Comprehensive loss attributable to Midas Medici Group Holdings, Inc. and Subsidiaries $ ) $ ) $ ) $ ) See the accompanying notes to unaudited condensed consolidated financial statements 4 Midas Medici Group Holdings, Inc. and Subsidiaries Condensed Consolidated Statement of Stockholders' Deficit (Unaudited) Common Stock Additional Paid-in Capital Accumulated Deficit TreasuryStock Accumulated Other Comprehensive Income Total Stockholders' Deficit Non-Controlling Interest Total Deficit Shares Amount Shares Amount Balance - January 1, 2010 $ $ ) $ ) $ ) $ $ ) $ ) $ ) Sales of common stock Stock-based compensation Foreign currency translation ) ) ) Loss attributed to non-controlling interest - ) ) Net loss attributable to Midas Medici Group Holdings, Inc. and Subsidiaries ) ) ) Balance - September 30, 2010 $ $ $ ) $ ) $ $ ) $ ) $ ) See the accompanying notes to unaudited condensed consolidatedfinancial statements 5 Midas Medici Group Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Changes in operating assets and liabilities, net of effects of consolidation of Utilipoint International, Inc: Accounts receivable Prepaid expenses and other current assets ) Accounts payable and accrued expenses Deferred revenue ) Net cash used in operating activities ) ) Cash flows from investing activities: Additions to property and equipment ) ) Net cash acquired from acquisition - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Net borrowings (payments) on revolving credit facilities ) Principal payments on capital lease obligations ) ) Principal payments on notes payable ) ) Proceeds from notes payable Proceeds from issuance of common stock Distribution/dividend to preferred stockholders ) - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Taxes $ $ Supplemental disclosure of non-cash financing and investing activities: Property and equipment acquired under capital leases $ - $ See the accompanying notes to unaudited condensed consolidatedfinancial statements 6 MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - DESCRIPTION OF BUSINESS Midas Medici Group Holdings, Inc., formerly Mondo Acquisition I, Inc. (“Midas Medici”, the “Company”), was incorporated in the State of Delaware on October 30, 2006 for the purpose of raising capital that was intended to be used in connection with its business plans which included a possible merger, acquisition or other business combination with an operating business. On May 15, 2009, Mondo Management Corp., the then sole shareholder, and Midas Medici Group, Inc. entered into a Purchase Agreement. Pursuant to the Purchase Agreement, Mondo Management Corp. sold to Midas Medici Group 1,000,000 previously issued and outstanding shares of Mondo Management Corp.'s restricted common stock, comprising 100% of the issued and outstanding capital stock of Mondo Management Corp. The execution of the Purchase Agreement resulted in a change in control of the Company, both in its shareholding and management. Effective May 22, 2009, the Company changed its name to Midas Medici Group Holdings, Inc. On August 21, 2009, Midas Medici and Utilipoint International, Inc. (“Utilipoint”), entered into a reverse merger transaction, which resulted in Midas Medici being the “legal acquirer” and Utilipoint the “accounting acquirer”. The prospective filings with the Securities and Exchange Commission (the “SEC”) included the historical financial results of Utilipoint as of and for the periods ended December 31, 2009 and 2008 and Midas Medici, and its subsidiaries only as of and for the period commencing August 21, 2009, the date of the reverse merger. Pursuant to the Merger Agreement, an aggregate of 1,348,516 shares of Midas Medici were issued to Utilipoint shareholders in exchange for 42,191 Utilipoint shares (which represents 100% of the then outstanding shares). This includes 21,523 shares ofUtilipoint Series A Preferred Stock that were converted into 687,922 Midas Medici common shares. Further, all outstanding Utilipoint options were exchanged for 172,597 Midas Medici options in accordance with the Midas Medici stock option program, adopted on July 27, 2009. Immediately after the closing of the acquisition and as of December 31, 2009, an aggregate of 2,310,516 shares of common stock were outstanding. Hence, the 1,348,516 shares represented approximately 58% of the outstanding shares of Midas Medici. At the closing of the Merger Agreement on August 21, 2009, Midas Medici ceased to be a shell company. Any reference to “Company”, “Midas Medici”, “we” or “our” after August 21, 2009, refers to Midas Medici Group Holdings, Inc. together with our wholly-owned subsidiary Utilipoint and its subsidiaries. References herein to Utilipoint common shares has been retrospectively adjusted to reflect the exchange ratio of 31.962187 Midas Medici common shares for each share of Utilipoint common stock in accordance with the Merger Agreement. Utilipoint, together with its subsidiaries, is a utility and energy consulting, and issues analysis firm. Utilipoint offers public issues and regulatory management, advanced metering infrastructure and meter data management, rates and demand response, utility energy and technology, trading and risk management, and energy investment services. Utilipoint provides its services to energy companies, utilities, investors, regulators, and industry service providers primarily in North America and Europe. Utilipoint also serves select clients in Asia, South America, Africa and the Middle East. Utilipoint is incorporated under the laws of the State of New Mexico and is headquartered in Albuquerque, New Mexico, with two domestic regional offices in Tulsa, Oklahoma and Houston, Texas,. Utilipoint also has a wholly owned subsidiary, Utilipoint, s.r.o., in the Czech Republic and maintains its international operations through its office in Brno, Czech Republic. In July 2009, Utilipoint acquired a controlling interest in The Intelligent Project, LLC (“IP”). IP is a research and advisory services firm addressing the challenges that utilities face in advancing and solving electricity consumers’ needs related to the Smart Grid. IP is headquartered in West Lafayette, Indiana. The acquisition of IP was accounted for as a combination of entities under common control. As such, expenditures amounting to $177,603 for the period from January 1, 2009 through the date of acquisition have been included in the consolidated statements of operations and comprehensive loss as if the acquisition had occurred on January 1, 2009 (See Note 11 – Related Party Transactions). The accompanying unaudited condensed consolidated financial statements present on a consolidated basis the accounts of Midas Medici Group Holdings, Inc and subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. 7 NOTE2 – PLAN OF MERGER On April 30, 2010, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Consonus Technologies, Inc. (“Consonus”) and MMGH Acquisition Corp., a wholly-owned subsidiary of the Company (the “Merger Sub”).Pursuant to the Merger Agreement, at the closing of the Merger Agreement, Merger Sub will merge with and into Consonus and Consonus will become the Company’s wholly-owned subsidiary. The merger will be accounted for using the acquisition method of accounting for financial reporting purposes. In a merger transaction, the acquisition method requires the identification of the acquiring entity. Consonus has been identified as the acquiring entity, and Midas as the acquired entity for accounting purposes. Under acquisition accounting, the assets and liabilities of an acquired company (Midas) as of the effective time of the acquisition are recorded at their respective fair values and added to those of the acquiring company (Consonus). Financial statements issued after the consummation of an acquisition accounted for as a purchase would reflect such values and not be restated retroactively to reflect the historical financial position or results of operations of the acquired company. The historical financial statements of the surviving corporation will be those of the accounting acquirer (Consonus) and comparative statements of the surviving corporation will be those of the accounting acquirer (Consonus) rather than the legal acquirer (Midas). The Merger Agreement contemplates that at the closing, each Consonus stockholder, will receive, in exchange for each share of Consonus common stock held or deemed to be held by such stockholder immediately prior to the closing of the merger, the right to receive 1.33, referred to as the “Exchange Ratio” shares of the Company. The merger agreement also provides that each outstanding option andwarrant, or obligation to issue warrants, of Consonus will be exchanged for options and warrants ofthe Company as would be issuable pursuant to the Exchange Ratio, with a pro rata adjustment to the exercise price. Additionally, all outstanding stock appreciation rights of Consonus shall be exchanged for stock appreciation rights of the Company at the Exchange Ratio. The closing of the merger will occur no later than the second business day after the satisfaction or waiver of the conditions provided in the merger agreement or on such other date as the parties may agree. The closing of the merger is subject to the fulfillment of certain conditions, including, (i) stockholders of Consonus must have approved and adopted the merger agreement, (ii) the S-4 registration statement must have been declared effective by the Securities and Exchange Commission, (iii) all representations and warranties of each party must be true and correct, (iv) each party must have complied in all material respects with all covenants and agreements required to be performed in connection with the merger agreement. The merger agreement may be terminated at any time prior to the completion of the merger agreement in accordance with the provisions outlined in the Merger Agreement. Certain stockholders of Consonus holding in the aggregate 1,893,515 or 58.7% of the issued and outstanding shares of Consonus as of September 30, 2010, including certain members of its board of directors and mangement, in their capacities as stockholders of Consonus, have separately entered into voting agreements with Consonus in which they have agreed to vote all shares of Consonus capital stock that they beneficially owned as of the date of their respective agreements, and that they subsequently acquire, in favor of the merger, against any matter that would result in a breach of the merger agreement by Consonus and against any proposal made in opposition to, or in competition with, the consummation of the merger and the other transactions contemplated by the merger agreement. KLI and its affiliates own an aggregate of 2,056,507 shares, representing 56.5% of the outstanding common stock ofConsonus. Nana Baffour, the CEO and Co-Executive Chairman of the Company and Johnson M. Kachidza, President, CFO and Co-Executive Chairman of the Company are each managing principals of KLI. In addition, Messrs. Baffour and Kachidza are members of the Board of Directors of Consonus and Mr. Baffour is Executive Chairman of Consonus. KLI owns 120,113 shares representing 4.7% of the outstanding common stock of the Company. In addition, Messrs Baffour and Kachidza, individually and through entities which they control own in the aggregate 1,261,734 shares representing 46.8% of the outstanding common stock of the Company. Upon the consummation of the merger, KLI will beneficially own 2,855,267 or 38.6% of the outstanding shares of the combined company. In addition, Mssrs. Baffour and Kachidza will beneficially own 3,996,888 or 53.1% of the outstanding shares of the combined company. NOTE3 – LIQUIDITY AND BASIS OF PRESENTATION Our unaudited condensed consolidated financial statements have been prepared assuming that we will continue as a going concern, which contemplates the realization of assets and the settlement of liabilities in the normal course of business and, accordingly, no adjustments have been made to recorded amounts that might result from this uncertainty. Our accumulated deficit at September 30, 2010 was $4,705,337, and we incurred a net loss of $2,461,895 for the nine months ended September 30, 2010.On September 30, 2010, we had working capital deficit of $2,607,954. Historically, Utilipoint has funded its operations with cash obtained mainly from its stockholders and third-party financings. As of September 30, 2010, the Company was not in compliance with the tangible net worth covenant and was also in default on its revolving line of credit facility (the "Credit Facility") with Proficio Bank. The credit facility matured on October 14, 2010 and was paid in full on November 2, 2010. We expect that our cash flow from operations, reduction in expenses related to the merger with Consonus, growth of revenue and ourcustomer base resulting from realigning our business will allow us to meet our anticipated cash requirements for the next twelve months, excluding any additional funding we will need to pursue our acquisition strategy. Such acquisitions, if entered into, will be funded by the sale of additional debt or equity securities or additional bank financing. The sale of additional equity securities could result in additional dilution to our stockholders, and there can be no assurance that we will be successful in raising those additional funds on terms that are acceptable to us. Any acquisitions we undertake may be funded through other forms of debt, such as publicly issued or privately placed senior or subordinated debt. 8 NOTE4 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a)General The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q, and therefore, do not include all the information necessary for a fair presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the nine months ended September 30, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2010. The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated December 31, 2009 financial statements and footnotes thereto included in the Company’s SEC Form 10-K. The December 31, 2009 balance sheet has been derived from those statements. (b) Revenue Recognition The Company’s primary revenue streams and the basis on which revenue is recognized for each are as follows: Fixed-Price Contracts Fixed price contracts are projects where services are provided at an agreed upon price for defined deliverables. On occasion, clients with fixed price contracts will require an accounting of all hours worked on a project at an agreed upon hourly rate to accompany an invoice. Bundled Service Agreements (“BSAs”) BSAs are packages of services that clients subscribe to, typically on an annual contract basis. The services typically include a combination of the following: •Access to subject matter experts as needed, by telephone •Discounted fees for the Company's events •Advertising space on the IssueAlert® e-publication •One to three reports and/or whitepapers on industry topics •Briefings on industry trends and research findings BSAs also include annual memberships in the Advanced Metering Infrastructure and Meter Data Management (“AMI MDM”) forum and corporate contracts. The AMI MDM forum is designed for electric, water, and/or gas utilities, regulators, utility governing boards, independent system operators and consumer advocacy groups to come together and discuss meter data management successes, problems, issues, interfaces and best practices.Corporate contracts are characterized by an annual contract for a pre-defined amount of market research hours.Clients of this service receive access to the Company’s directory and InfoGrid products. The primary service is the block of hours purchased. The Company believes that the substance of BSAs, indicates that the purchaser pays for a service that is delivered over time. As a result, revenue recognition occurs over the subscription period, or in the case of corporate contracts as the hours are utilized, reflecting the pattern of provision of service. Time and Materials Contracts (“T&M”) T&M are services billed at a set hourly rate.Project related expenses are passed through at cost to clients.Normally invoices occur on amonthly basis. The Company recognizes revenue as billed unless the project has a major deliverable(s) associated with it, in which case the revenue is deferred until the major deliverable(s) is provided. 9 Events and Sponsorships The Company hosts events such as conferences.These events include revenues from sponsorships and registration fees which are recognized in the month of the event.Revenues from sponsors of the AMI MDM forum are recognized over the annual subscription period, reflecting the pattern of provision of service. The Company’s deferred revenue consists primarily of amounts received from or billed to clients in conjunction with BSAs, T&M and fixed price contracts for which revenue is recognized over time or upon completion of contract deliverables. (c)Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates include: allowances for doubtful accounts, stock-based compensation expense assumptions, certain revenue recognition methodologies related to contract deliverables, valuation allowances for deferred tax assets, rates at which deferred tax assets and liabilities are expected to be recorded or settled, accruals for paid time off and the estimated labor utilization rate used to determine cost of services for the Company’s foreign subsidiary. (d)Fair Value of Financial Instruments The carrying amounts of financial instruments, which include cash and cash equivalents, accounts receivable, prepaid expenses and other current assets, accounts payable, accrued expenses, other current liabilities, revolving credit facility and debt approximate their fair values due to their short maturities and variable interest rate on the revolving credit facility and fixed rates which approximate market rates on notes payable. (e)Stock-Based Compensation The Company accounts for stock-based compensation arrangements in accordance with the provision of ASC 718-10 and ASC 505-50 “Stock Compensation and Equity Based Payments to Non-Employees.” ASC 718 requires companies to estimate the fair value of share-based payment awards on the date of grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as expense over the requisite service periods.In accordance with ASC 505-50, “Equity-Based Payments to Non-Employees.”, the options granted to non-employees are re-measured as they vest and the resulting value is recognized as an adjustment against the Company’s net loss over the period during which the services are received. The Company uses the Black-Scholes option-pricing model as its method of valuation for share-based awards.The Company’s determination of fair value of share-based payment awards on the date of grant using an option-pricing model is affected by our stock price as well as assumptions regarding a number of highly complex and subjective variables. These variables include, but are not limited to our expected stock price volatility over the term of the awards, and certain other market variables such as the risk free interest rate. (f)Recently Issued Accounting Standards In October 2009, the Financial Accounting Standards Board (“FASB”) issued guidance on “Multiple Deliverable Revenue Arrangements,” updating ASC 605 “Revenue Recognition.” This standard provides application guidance on whether multiple deliverables exist, how the deliverables should be separated and how the consideration should be allocated to one or more units of accounting. This update establishes a selling price hierarchy for determining the selling price of a deliverable. The selling price used for each deliverable will be based on vendor-specific objective evidence, if available, third-party evidence if vendor-specific objective evidence is not available, or estimated selling price if neither vendor-specific or third-party evidence is available. The guidance is effective for the fiscal year beginning on or after June15, 2010, and will be applied prospectively to revenue arrangements entered into or materially modified after the effective date.The Company is currently evaluating the requirements of this guidance and has not yet determined the impact of its adoption on the Company’s consolidated financial statements. In October 2009, the FASB issued ASC 985-605, “Software Revenue Recognition.” This guidance changes the accounting model for revenue arrangements that include both tangible products and software elements that are “essential to the functionality,” and scopes these products out of current software revenue guidance. The new guidance will include factors to help companies determine what software elements are considered “essential to the functionality.” The amendments will now subject software-enabled products to other revenue guidance and disclosure requirements, such as guidance surrounding revenue arrangements with multiple deliverables. The amendments in this guidance are effective prospectively for revenue arrangements entered into or materially modified in the fiscal years beginning on or after June15, 2010. Early application is permitted. The Company is currently evaluating the requirements of this guidance and has not yet determined the impact of its adoption on the Company’s consolidated financial statements. Management does not believe that any other recently issued, but not yet effective, accounting standards if currently adopted would have a material effect on the accompanying condensed financial statements. 10 NOTE 5 - ACCOUNTS PAYABLE AND ACCRUED EXPENSES At September 30, 2010 and December 31, 2009, accounts payable and accrued expenses consisted of the following: September 30, 2010 December 31, 2009 Accounts payable $ $ Accrued payroll and vacation Due to Knox Lawrence International, LLC Other accrued expenses $ $ NOTE 6 – NOTES PAYABLE At September 30, 2010 and December 31, 2009, secured revolving credit facilities and other debt obligations consisted of the following: September 30, December 31, Secured revolving credit facilities: Proficio Bank $ $ Chase Bank Related party notes Current maturities of debt Long-term debt $ $ 1) On October 14, 2009, the Company, entered into a revolving loan agreement with Proficio Bank (the “Loan Agreement”). Pursuant to the terms of the Loan Agreement, the Lender agreed to loan up to $500,000 (the “Loan”) to the Company. There was a balance of $171,884 outstanding at September 30, 2010.The Loan matured on October 14, 2010 and was paid in full on November 2, 2010. 2) In July 2009, IP secured a revolving credit facility with Chase Bank. The credit facility allows IP to borrow up to $15,000 at an interest rate ranging from 13.24% to 19.24%.Interest accrues at an annual percentage rate of 13.24% for purchases and 19.24% for cash advances and overdraft protection. As of September 30, 2010, the amount outstanding under this credit facility was $7,379. 3) As of September 30, 2010 and December 31, 2009, the Company had unsecured notes payable due to current and former shareholders totaling $1,072,525 and $817,951, respectively.The various notes accrue interest ranging from 4% to 12% per annum and were subordinated to obligations under the above credit facility borrowings. KnoxLawrence International, LLC (“KLI”), a shareholder, and an entity of which Nana Baffour, our CEO and Co-Executive Chairman and Johnson M. Kachidza, President, our CFO and Co-Executive Chairman are each managing principals, has provided financing including: (i) On December 31, 2008, Utilipoint issued a Senior Subordinated Debenture to KLI in the principal amount of $62,500. The Debenture provides for payment of interest in the amount of 10% per annum. The Debenture matures on December 31, 2013.As of September 30, 2010 and December 31, 2009, the balance outstanding was $62,500. (ii) On January 15, 2009, Utilipoint issued a Senior Subordinated Debenture to KLI in the principal amount of $10,000. The Debenture provides for payment of interest in the amount of 10% per annum and matures on January 15, 2014.As of September 30, 2010 and December 31, 2009, the balance outstanding was $10,000. (iii) On June 30, 2009, the Intelligent Project, LLC issued an unsecured promissory note to KLI IP Holding, Inc., a shareholder in The Intelligent Project, LLC, in the amount of $108,969. Interest on this note accrues at an annual percentage rate of 5%. The note matures on September 30, 2012. As of September 30, 2010 and December 31, 2009, the balance outstanding was $108,969. (iv) On July 1, 2009, Utilipoint issued a Revolving Senior Subordinated Debenture to KLI. The Debenture provides for payment of interest in the amount of 10% per annum and matures on July 1, 2014.As of September 30, 2010 and December 31, 2009, the balance outstanding was $568,950 and $137,067, respectively. 11 Officers and other affiliates of Utilipoint have provided the following financing including: (i) On January 1, 2006, Utilipoint issued a Senior Subordinated Debenture to Bruce R. Robinson Trust in the principal amount of $447,106. The Debenture provides for payment of interest in the amount of 12% per annum. On March 31, 2010, per terms of an extension agreement, the Debenture maturity date was extended to September 30, 2010. As of September 30, 2010 and December 31, 2009, the balance outstanding was $322,106 and $447,106, respectively. (ii) An unsecured note bearing interest at a variable interest rate whichwasdue onAugust 20, 2009but extended through 2010. The outstanding balance was $0 and $16,309 as of September 30, 2010 and December 31, 2009, respectively. (iii) An unsecured note bearing interest at 4% per annum which is due on May 4, 2010. The outstanding balance was $0 and $5,000 as of September 30, 2010 and December 31, 2009, respectively. (iv) An unsecured note bearing interest at 10% per annum which is due on January 15, 2014. The outstanding balance was $0 and $15,000 as of September 30, 2010 and December 31, 2009, respectively. In accordance with a separation agreement with a former executive, a $16,000 note payable which was originally due on September 23, 2009 was restructured on August 1, 2009 in connection with the resignation of the Company executive who holds the note. In accordance with terms of the separation agreement, the former Company executive agreed to an extension of terms.As of September 30, 2010 and December 31, 2009, the balance outstanding was $0 and $16,000 respectively. Interest expense on notes payable and the revolving credit facilities was $39,271 and $97,464 respectively for the three and nine months ended September 30, 2010 and $17,797 and $60,715respectivelyfor the three and nine months ended September 30, 2009. NOTE 7 - STOCKHOLDERS’ DEFICIT In accordance with the reverse merger transaction between the Company and Utilipoint on August 21, 2009 (refer to Note 1,Description of Business), an aggregate of 1,348,516 shares with a par value of $.001 of Midas Medici were issued to Utilipoint shareholders in exchange for 42,191 Utilipoint shares (which represented 100% of the then outstanding shares). This included 21,523 shares of Utilipoint Series A Preferred Stock that were converted to 687,922 Midas Medici common shares. Further, all outstanding Utilipoint stock options at the time of the reverse merger were exchanged for 172,597 Midas Medici stock options in accordance with the Midas Medici stock option program, adopted on July 27, 2009. The shares of common stock issued in connection with thereverse mergerwere not registered with the Securities and Exchange Commission and are considered to be restricted securities. As a result of the reverse merger, all references to common stock, preferred stock, share and per share amounts were retroactively restated to reflect the exchange ratio of 31.96217203 shares of Midas Medici’s common stock for 1 share of all of the classes of the Utilipoint’s common stock and preferred stock outstanding immediately prior to the merger as if the exchange had taken place as of the beginning of the earliest period presented. In February 2010, the Company completed a public offering totaling $1,280,000. The public offering included 256,000 shares of our common stock at a price of $5.00 per share. Certain of our affiliates converted outstanding liabilities of $250,000 in the offering, pursuant to which they purchased shares of our common stock at the public offering price of $5.00, which constitute part of the 256,000 shares sold in the offering. Stock Issued and Outstanding – The total number of shares of capital stock which the Company shall have authority to issue is fifty million (50,000,000). These shares shall be divided into two classes with 40,000,000 shares designated as Common Stock at $.001 par value and 10,000,000 shares designated as Preferred Stock at $.001 par value (the “Preferred Stock”). The Preferred Stock of the Company shall be issued by the Board of Directors of the Company in one or more classes or one or more series within any class and such classes or series shall have such voting powers, full or limited, or no voting powers, and such designations, preferences, limitations or restrictions as the Board of Directors of the Company may determine, from time to time. Holders of shares of Common Stock shall be entitled to cast one vote for each share held at all stockholders' meetings for all purposes, including the election of directors. 12 Shares issued and outstanding at September 30, 2010 and December 31, 2009 were: September 30, 2010 December 31, 2009 Common Stock issued Treasury shares held ) (425,000 ) Common Stock outstanding Preferred Stock Dividends - Prior to the merger transaction, Utilipoint was required to pay preferential cumulative dividends in cash to the holders of the Series A Preferred Stock as follows: ● An annual dividend equal to 13% of the original purchase price, payable quarterly on October 31st, January 31st, April 30th and July 31st of each year commencing on October 31, 2007 (the “Quarterly Dividends”). This equated to $34,125 per quarter. ● Commencing on January 31, 2010, and continuing on the last day of each month thereafter until July 23, 2010, a dividend equal to the monthly payment that would be payable on the Original Purchase Price based on a 24-month amortization schedule using a 13% annual interest rate (the “Monthly Dividends”).This equated to $49,919 per month. ● Upon the first to occur of the following: (i) a liquidation of Utilipoint; (ii) a change in control of the Board of Directors of Utilipoint; or (iii) the failure to convert the Series A Preferred Stock to Common Stock by July 23, 2010, a dividend equal to the Original Purchase Price less any portion of the Monthly Dividends that would be allocable to principal if the Monthly Dividends were treated as loan payments (the “Balloon Dividend”).This equated to an $812,382 Balloon Dividend. Series A Preferred Stock dividends were cumulative so that, if Utilipoint was unable to pay, or if the Board of Directors failed to declare Series A Preferred Stock dividend for any period, such Series A Preferred Stock dividends nevertheless accrued and were payable in subsequent periods.Any payment of Series A Preferred Stock dividends by Utilipoint in any periodfirst were to be applied to any accrued but unpaid Series A Preferred Stock dividends for prior periods, in chronological order, and then to dividends due for that period. As of September 30, 2010, dividends declared but not paid totaled $42,187. As of the acquisition date of August 21, 2009 and as of September 30, 2010, $238,875 of stated Series A Preferred Stock dividends had been paid to the preferred shareholders by KLI on behalf of Utilipoint. Refer to Note 11, Related Party Transactions - Utilipoint Preferred Dividends. The discount resulting from the increasing rate feature of the Series A Preferred Stock dividend represented an unstated dividend cost that was being amortized over the three year period preceding payment of the Balloon Dividend using the effective interest method, by charging the imputed dividend cost against Additional Paid-in Capital.The total stated dividends, whether or not declared, and unstated dividend cost combined represented a period’s total preferred stock dividend, which was deducted from net loss to arrive at net loss available to common shareholders. Pursuant to the Merger Agreement, the 21,523 outstanding shares of Series A Preferred Stock were converted to 687,922 Midas Medici common shares (refer to Note 1, Description of Business). Common Stock Dividends The Company may declare dividends on the common stock. There has been no common stock dividends declared as of September 30, 2010. Under the terms of the Loan Agreement with Proficio Bank (refer to Note 6, Notes Payable), the Company is restricted from declaring or paying dividends without the prior written consent of the bank. NOTE 8 - STOCK OPTIONS AND WARRANTS On July 27, 2009, the Board approved the Midas Medici Group Holdings, Inc. 2009 Incentive Stock Option Plan (the “MMGH Option Plan”). The maximum number of shares that may be issued under the MMGH Option Plan is 650,000. However for a period of ten (10) years commencing January 1, 2010, the maximum number of shares issuable under the MMGH Option Plan shall be equal to 20% of the issued shares of the Company’s common stock on a fully diluted basis but shall not be less than 650,000. Pursuant to the MMGH Option Plan, incentive stock options or non-qualified options to purchase shares of common stock may be issued.The MMGH Option Plan may be administered by our board of directors or by a committee to which administration of the MMGH Option Plan, or part of the MMGH Option Plan, may be delegated by our board of directors. Options granted under the MMGH Option Plan are not generally transferable by the optionee except by will, the laws of descent and distribution or pursuant to a qualified domestic relations order, and are exercisable during the lifetime of the optionee only by such optionee. Options granted under the MMGH Option Plan vest in such increments as is determined by our board of directors or designated committee. To the extent that options are vested, they must be exercised within a maximum of thirty days of the end of the optionee's status as an employee, director or consultant, or within a maximum of 12 months after such optionee's termination or by death or disability, but in no event later than the expiration of the option term. The exercise price of all stock options granted under the plan will be determined by our board of directors or designated committee. With respect to any participant who owns stock possessing more than 10% of the voting power of all classes of our outstanding capital stock, the exercise price of any incentive stock option granted must equal at least 110% of the fair market value on the grant date. 13 Stock option awards granted from the MMGH Option Plan are granted at the fair market value on the date of grant, vest over a period determined at the time the options are granted, ranging from zero to one year, and generally have a maximum term of ten years. Certain options provide for accelerated vesting if there is a termination of employment event for specified reasons set forth in certain employment agreements. When options are exercised, new shares of the Company’s common stock, par value $0.001 per share, are issued. On July 27, 2009 the Company granted options to purchase an aggregate of 247,500 shares of common stock under the MMGH Plan with a weighted-average exercise price of $2.27. On August 21, 2009, the Company completed an offer to exchange utilipoint stock options for Midas Medici stock options (the “Exchange”). All previously granted Utilipoint options were exchanged for new Midas Medici options with a lower exercise price on a one-for-thirty two basis. Options for an aggregate of 5,400 shares of Utilipoint’s common stock were exchanged. Options granted pursuant to the Exchange have an exercise price of $1.56 per share and vested on grant date. The outstanding Utilipoint options were exchanged for 172,597 Midas Medici options. On August 21, 2009, we issued options to purchase 45,000 shares of our common stock to employees and one of our directors at an exercise price of $6.00 per share. On October 26, 2009, we issued options to purchase 7,000 shares of our common stock to an employee at an exercise price of $6.00 per share. As part of our initial public offering completed on February 22, 2010, the underwriter, National Securities Corporation received a warrant to acquire up to 12,800 shares of our common stock at an exercise price of $6.00 (120% of the offering price to the public in this offering). The warrant is exercisable on the first anniversary of the effective date of the prospectus and no more than five years from the effective date of the offering. A summary of option activity under the MMGH Option Plan as of September 30, 2010, and changes during the period then ended is presented below: Weighted-Average Weighted-Average Remaining Aggregate Shares Exercise Price Contractual Term Intrinsic Value Outstanding at January 1, 2010 $ Granted - $
